403 Pa. 595 (1961)
Gray
v.
MacLatchie, Appellant.
Supreme Court of Pennsylvania.
Argued April 20, 1961.
May 22, 1961.
Before JONES, C.J., MUSMANNO, JONES, COHEN, BOK and EAGEN, JJ.
*596 George R. Eves, with him Angelo J. Baro, for appellant.
Charles H. Weidner, with him Calvin E. Smith, and Stevens & Lee, for appellee.
OPINION PER CURIAM, May 22, 1961:
The plaintiff was awarded $15,000 by the jury's verdict in his trespass action for damages for personal injuries and property loss suffered as the result of a collision at a right angle street intersection between an automobile owned and driven by him and an automobile owned and driven by the defendant. The defendant filed motions for judgment n.o.v. and for a new trial which, after argument, were denied by the court below. From the judgment entered on the verdict the defendant has appealed.
We find no merit in any of the appellant's assignments of error and the same are, therefore, overruled.
Judgment affirmed.